EXHIBIT 10.1




[exhibit101002.gif] [exhibit101002.gif]




July 14, 2017




Dave Loretta

8549 Briarbrook Circle

Orangevale, Ca. 95662




Dear Dave,

I am very pleased to extend you this offer to join our team as Senior Vice
President and Chief Financial Officer. I would like to invite you to start with
us on August 21, 2017. In this role, you will report to me and be responsible
for the strategic financial vision of the company. You will work out of our
corporate offices in Wisconsin.  Your direct responsibilities will include
planning, implementing, managing and controlling all financial-related
activities of the company, and taking on the lead in investor relations.  In
addition, you will play an active role in the four Board of Director and four
Audit Committee meetings each year.  

The specifics of this employment offer are:




Base Salary: Your annual base salary will be $300,000 which is paid bi-weekly.
Your salary will be reviewed annually starting in April of 2018.




Bonus Potential: You will be eligible to participate in the Company’s bonus plan
for executive level employees as then in effect. For 2017, your bonus target is
at 50% of your base salary and is contingent upon us meeting certain financial
thresholds that are established annually. The maximum bonus award will be 150%
of bonus potential, or 75.0% of eligible wages.  Bonus payout is in April
following year end and will be prorated for 2017 based on your salary dollars
earned during the fiscal year.




Equity Participation:  You will receive a restricted stock grant of $300,000,
with the number of shares to be determined based on the closing market price on
the date of the stock grant, which will be your first date of employment.  The
grant will vest 100% on the 3rd anniversary of the first day of employment,
provided that you are still employed on the vesting date.

Benefits: You will be eligible to participate in the Company’s health, dental,
life, disability, 401(K), and flex spending plans. You are also eligible for the
Armadacare Full Coverage Benefit Officer Plan for you and your eligible
dependents.     




Paid Time Off: On an annual basis, you are eligible 26 days of paid time off.
Pro-rated for the balance of 2017, you are eligible for 10 paid days off.   Paid
time off to be provided in accordance with Company policy.




Relocation: This offer is begin made with the understanding and expectation that
you and your family will relocate to the greater Madison area within 12 months
from the first date of your employment with us. Duluth Trading Company’s
relocation policy is designed to assist you and your family by providing you
with a comprehensive relocation package that facilitates your move while
minimizing personal disruption and expense.  




PO BOX 409  170 COUNTRYSIDE DRIVE  BELLEVILLE  WI  53508  DULUTHTRADING.COM










[exhibit101004.gif] [exhibit101004.gif]




We have outsourced the day-to-day relocation administration to NEI Global
Relocation Company (“NEI”).  You will work with one point of coordination, your
NEI Account Executive, throughout the relocation process.  




NEI is familiar with our policy, and the specific benefits provided to you.
 We’ve attached a Policy “At a Glance” document that provides a high-level
overview of your offered benefits.  




NEI is able to answer any relocation-related questions you or your family may
have along the way.  Your relocation Account Executive at NEI may be reached at
(800) 533-7353. Before listing your home for sale or purchasing a new home, you
are asked to contact your NEI Account Executive to discuss the appropriate
procedures to follow and the benefits for which you qualify. Using NEI selected
vendors for the various aspects of your move will help make your relocation as
smooth as possible and result in cost savings for Duluth Trading Company.  




This offer is contingent upon your passing a background check.  You will also be
required to execute a restrictive covenant agreement as a condition of your
employment and equity participation.  Your employment with Duluth Trading
Company is at-will and either party can terminate the relationship at any time
with or without cause and with or without notice.  




As we advise all future employees of Duluth Trading Company, we have no interest
in obtaining any confidential or proprietary information from your current or
former employer.  You should not bring any forms of such information with you to
Duluth Trading Company, and we will not accept such information from you for its
use.  If you have any questions regarding what may constitute trade secrets or
otherwise confidential information, we urge you to contact your current or
former employer’s legal department for clarification.




We look forward to you being a part of our growing company and anticipate
wonderful contributions from you in your new role.







Sincerely,




/s/ Stephanie Pugliese




Stephanie Pugliese

President and Chief Executive Officer




cc:  Steve Schlecht




Accepted by Dave Loretta:  /s/ Dave Loretta




Date:  July 14, 2017

 







PO BOX 409  170 COUNTRYSIDE DRIVE  BELLEVILLE  WI  53508  DULUTHTRADING.COM



